UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6858


SPENCER T. MYERS,

                Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:14-cv-00162-FPS-MJA)


Submitted:   December 15, 2016             Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Spencer T. Myers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Spencer T. Myers, a federal prisoner, appeals the district

court’s    order     accepting       the    recommendation         of   the   magistrate

judge     and    denying      relief       on       his   28   U.S.C.    § 2241     (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,       we   affirm    for   the        reasons    stated   by    the     district

court.     See Myers v. O’Brien, No. 5:14-cv-00162-FPS-MJA (N.D.W.

Va. May 26, 2016).            We dispense with oral argument because the

facts    and    legal    contentions        are       adequately    presented      in   the

materials       before   this    court      and       argument   would    not     aid   the

decisional process.



                                                                                  AFFIRMED




                                                2